Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 13 May 2022.  Claims 1-2, 4, 9, 11-14, 20 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-7, 9-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2015/0143495 A1) in view of Wang (US 2016/0004856 A1) and further in view of Jiang et al. (US 2016/0275304 A1).

Claim 1. Okada discloses system for computationally discriminating whether an agent is a human or an automated process, the system including one or more computer processors operating in conjunction with computer memory and data storage, the one or more computer processors configured to: 
render, on a display, a set of question images, the set of question images including at least two images having one or more inter-image visually ascertainable relationships, displaying a first image of a person, a second image of glasses, a third image of a straw hat, and a fourth image of a bug-catching net, the images may be arranged as a complete picture (P. 0112, Fig. 8A-F) The images have inter-image in that the image are related and may be arranged to complete a whole image, and 
at least one image having one or more intra-image visually ascertainable relationships, plurality of images shown here are one example, and different images may be used (P. 0116) displaying a first image of a bus and a second image of the tires of the bus, the images may be arranged to complete the bus (P. 0117, Fig. 9D-F) The images have intra-image relationships because a bus is not complete without the tires, 
between different objects within the at least one image having the one or more intra-image visually ascertainable relationships, the first image may be an image of a person, the second image may be an image of glasses, the third image may be an image of a straw hat, and the fourth image may be an image of a bug-catching net (P. 0112) the first image may be the body of a bus and the second image may be an image of tires (P. 0117) the first image may be an image of a torso of a humanoid robot as shown in and the second image may be an image of a head of a humanoid robot as shown (P. 0118) the first image may be a shape with a missing puzzle piece and the second image may be an image of the missing puzzle piece (P. 0119) the disclosed images and combined images are examples of images (P. 0120) The images of Fig. 8 include inter-image relationships and the images in Figs. 9 and 10 include intra-image relationships (see P. 0016 of Applicant’s specification) in either the pre-moved arrangement or the moved arrangement, Okada makes it clear that the disclosed images in Figs. 8-10 are not limiting, and the images 69 and 70, which have intra-image relationships, may be used with the images 61-64 in Fig. 8, thereby including inter-image relationships (hat, glasses, net) and intra-image relationships (the person’s head and body),
the one or more inter-image visually ascertainable relationships and the one or more intra-image visually ascertainable relationships having one overlapping visually ascertainable relationship, plurality of images shown here are one example, and different images may be used (P. 0116) While the images in Fig. 8A-F and Fig. 9A-C show inter-image relationships, and the images in Fig. 9D-F and Fig. 10A-E show intra-image relationships, it is clear that different images may be used to derive the correct answer positions; and 
determine whether access to one or more electronic resources should be granted based upon an input data set representative of a user selection of images of the set of candidate answer images, a user is authenticated to access a selected URL (P. 0051).

Okada does not disclose at least two question images; at least one question image having one or more intra-image visually ascertainable relationships; wherein the different objects having the intra-image visually ascertainable relationship are located within a single question image, as disclosed in the claims.  However, in the same field of invention, Wang discloses displaying a selected image pattern set, in the match object area MOA, the image pattern set comprising a first selected MOA image pattern and a second selected MOA image pattern, a verification procedure is finished when the server determines that the as-selected pattern in the match object area of the display screen is selected to conform to the first target pattern (P. 0009) the first MOA image pattern comprising a trademark “OO restaurant” and the second MOA image pattern comprising “OO short ribs” which is related to the first MOA image pattern (P. 0028, Fig. 1B) The “OO” trademark is the inter-image relationship.  Therefore, considering the teachings of Okada and Wang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine at least two question images; at least one question image having one or more intra-image visually ascertainable relationships; wherein the different objects having the intra-image visually ascertainable relationship are located within a single question image with the teachings of Okada with the motivation to provide a verification method that is interesting and meaningful to the user and capable of improving the user's experiences and the commercial value (Wang: P. 0007).

Okada does not disclose render, on the display, a set of candidate answer images, the set of candidate answer images including at least an incorrect subset of images and a correct subset of images, the correct subset of images including at least one image portraying the overlapping visually ascertainable relationship, as disclosed in the claims.  However, in the same field of invention, Jiang discloses presenting an image to be identified and a correct similar image (answer image) in a set of interference images (P. 0064, Fig. 3) Fig. 3 clearly shows an image to be identified, which would be represented by the plurality of images in Okada, and a correct (answer) image that matches the image to be identified, and interference images that to not match, wherein, the combination of Jiang with Okada would replace the image to be identified in Jiang with the plurality of images in Okada and provide the correct (answer) image in Jiang to Okada for matching.  Therefore, considering the teachings of Okada, Wang and Jiang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine render, on the display, a set of candidate answer images, the set of candidate answer images including at least an incorrect subset of images and a correct subset of images, the correct subset of images including at least one image portraying the overlapping visually ascertainable relationship with the teachings of Okada and Wang with the motivation to provide a user with a more intuitive and user-friendly authentication method that requires the user to recognize the general content of the image, and also requires some intellectual analysis from a user regarding the relationships between the images based on the general scope or content of the image (Jiang: P. 0007).

Claim 2. Okada, Wang and Jiang disclose the system of claim 1, but do not explicitly disclose the at least two question images having one or more inter-image visually ascertainable relationships are selected from a first image repository storing a first plurality of images and first metadata indicating inter-image visually ascertainable relationships between images of the first plurality of images; and wherein the at least one question image having one or more intra-image visually ascertainable relationships is selected from a second image repository storing a second plurality of images and second metadata indicating the one or more intra-image visually ascertainable relationships relating to each image in the second plurality of images, as disclosed in the claims.  However, Wang discloses displaying a selected image pattern set, in the match object area MOA, the image pattern set comprising a first selected MOA image pattern and a second selected MOA image pattern, the first target pattern is generated by selecting one of the first selected MOA image pattern and the second selected MOA image pattern as an as-selected pattern and using the as-selected pattern to be the first target pattern (P. 0009) the first MOA image pattern comprising a trademark “OO restaurant” and the second MOA image pattern comprising “OO short ribs” which is related to the first MOA image pattern (P. 0028, Fig. 1B) The “OO” trademark is the inter-image relationship and Jiang further discloses the content type of images generally indicates and/or summarizes the descriptive information of the image content corresponding to each of the images (P. 0039) the animal image gallery includes two image subsets; one subset has images with the content type "cat," which can be referred to as image subset cat, and the other subset has images with content type "dog," which can be referred to as image subset dog which are collected and sorted into either image subset (cat or dog) according to their corresponding animal entries (P. 0071) While Okada does not explicitly disclose that images with inter-image relationships and the associated meta-data are stored in a first repository and images with intra-image relationships and the associated meta-data are stored in a second repository, types of “CAPTCHAS”, representing different arrangements of the plurality of images, are stored in a first table, while the image layouts of the different “CAPTCHAS” are stored in a second table, Okada clearly discloses storing different image information in different tables; furthermore, Jiang discloses that descriptive information can be used to collect images into specific subsets, therefore, the combination of Jiang with Okada would allow for different subsets of images in Okada to be stored in respective tables.  Therefore, considering the teachings of Okada, Wang and Jiang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the at least two question images having one or more inter-image visually ascertainable relationships are selected from a first image repository storing a first plurality of images and first metadata indicating inter-image visually ascertainable relationships between images of the first plurality of images; and wherein the at least one image image having one or more intra-image visually ascertainable relationships is selected from a second image repository storing a second plurality of images and second metadata indicating the one or more intra-image visually ascertainable relationships relating to each image in the second plurality of images with the teachings of Okada, Wang and Jiang with the same motivation used in the rejection of Claim 1.

Claim 5. Okada, Wang and Jiang disclose the system of claim 1, and Jiang further discloses providing interference images that do not match the image to be identified in the set of images that contain the matching image (P. 0064, Fig. 3) the image to be identified is a cat (P. 0070) and the trap image would be the image of the cat and dog (P. 0071) wherein if the hint information selected from the set of hint information describes different animals, then three animal images can be selected from one of the image subsets, where one of the three animal images will be set as the identification image, the other two animal images will be set as the interference images, and one animal image can be selected from another image subset as the correct image (P. 0073, Fig. 7) In the latter case, it would be obvious to select the cat/dog image (712) as a trap image.  Therefore, considering the teachings of Okada, Wang and Jiang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the incorrect subset of images includes at least one trap image associated one or more of the one or more inter-image visually ascertainable relationships that are not the one overlapping visually ascertainable relationship with the teachings of Okada, Wang and Jiang with the same motivation used in the rejection of Claim 1.

Claim 6. Okada, Wang and Jiang disclose the system of claim 5, and Jiang further discloses the verification is passed (e.g., authenticated) when the correct images are determined to be selected based on the selection information. When the correct images are not determined to be selected based on the selection information otherwise, the verification has not been passed (e.g., failed or unauthorized) (P. 0052).  Therefore, considering the teachings of Okada, Wang and Jiang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine upon a determination that the trap image is the user selection, the one or more computer processors are configured to flag the agent as a potential malicious agent with the teachings of Okada, Wang and Jiang with the same motivation used in the rejection of Claim 1.

Claim 7. Okada, Wang and Jiang disclose the system of claim 1, and Okada further discloses the images in Fig. 8A-F are displayed such that the plurality of images may be arranged in a correct arrangement, wherein the hat and the glasses are initially displayed as non-adjacent, and in the final correct layout, the  hat and glasses are arranged to be adjacent to each other (P. 0112) and Jiang further discloses the order of the candidate images during presentation to the user will be set randomly to avoid the correct images being fixed at a certain position (P. 0063).  Therefore, considering the teachings of Okada, Wang and Jiang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more computer processors are configured to: establish a positional layout for the set of question images for a graphical user interface, the positional layout establishing at least one non-adjacent position between a pair of the least two images having one or more inter-image visually ascertainable relationships with the teachings of Okada, Wang and Jiang with the motivation to avoid the correct images being fixed at a certain position (Jiang: P. 0063).

Claim 9. Okada, Wang and Jiang disclose the system of claim 1, and Wang discloses displaying a selected image pattern set, in the match object area MOA, the image pattern set comprising a first selected MOA image pattern and a second selected MOA image pattern, the first target pattern is generated by selecting one of the first selected MOA image pattern and the second selected MOA image pattern as an as-selected pattern and using the as-selected pattern to be the first target pattern (P. 0009).  Therefore, considering the teachings of Okada, Wang and Jiang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the at least two question images having one or more inter-image visually ascertainable relationships include respectively a first object and a second object, the inter-image visually ascertainable relationships being relationships between the first object and the second object, and wherein the at least one image having one or more intra-image visually ascertainable relationships includes a third object and a fourth object, the intra-image visually ascertainable relationships being relationships the third object and the fourth object within the at least one question image having intra-image visually ascertainable relationships with the teachings of Okada, Wang and Jiang to provide more flexibility to modifications of the different image types and image arrangements in Okada by allowing a user to modify different types of information in a single table that may affect more than one image arrangement rather than having to modify the same information across different arrangements.

Claim 10. Okada, Wang and Jiang disclose the system of claim 1, and Okada further discloses the one or more computer processors are further configured to: grant access to the electronic resources to the agent in response to determining the user selection of images includes the correct subset of images, a user is authenticated to access a selected URL (P. 0051).

Claim 11. Okada and Jiang disclose the system of claim 1, and Wang discloses displaying a selected image pattern set, in the match object area MOA, the image pattern set comprising a first selected MOA image pattern and a second selected MOA image pattern, the first target pattern is generated by selecting one of the first selected MOA image pattern and the second selected MOA image pattern as an as-selected pattern and using the as-selected pattern to be the first target pattern (P. 0009).  Therefore, considering the teachings of Okada, Wang and Jiang, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the at least two question images having one or more inter-image visually ascertainable relationships and the at least one question image having one or more intra-image visually ascertainable relationships are stored within a relationship object, the relationship object further storing the set of candidate answer images with the teachings of Okada, Wang and Jiang to provide more flexibility to modifications of the different image types and image arrangements in Okada by allowing a user to modify different types of information in a single table that may affect more than one image arrangement rather than having to modify the same information across different arrangements.

Claim(s) 12, 13, 15, 16, 17, 19 is/are directed to method (for computationally discriminating whether an agent is a human or an automated process) claim(s) similar to the system claim(s) of Claim(s) 1, 2, 5, 6, 7, 10 and is/are rejected with the same rationale.

Claim(s) 20 is/are directed to non-transitory computer readable storage medium (having stored therein computer executable program code for discriminating whether an agent is a human or an automated process, executed by a processor) claim(s) similar to the system claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 3, 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2015/0143495 A1) in view of Wang (US 2016/0004856 A1) and Jiang et al. (US 2016/0275304 A1) and further in view of Misra (US 2008/0066014 A1).

Claim 3. Okada, Wang and Jaing disclose the system of claim 2, but Okada does not disclose the one or more computer processors are configured to: select a seed image from the first image repository, the seed image having a machine vision recognition characteristic below a pre-defined difficulty threshold; select a corresponding image from the first image repository having the one or more inter-image visually ascertainable relationships with the seed image, the seed image and the corresponding image being utilized for the set of question images, as disclosed in the claims.  However, in the same field of invention, Misra discloses presenting images for identification wherein the images are subject to distortion where a distortion is applied such that a determination is made as to whether a computer user is a human being or not based on the computer users ability to properly identify the related images (P. 0022) wherein the identification is easy for a human user and difficult for programs to solve (P. 0023) wherein a match is to be made between an image and a distortion of the image (P. 0071, Fig. 12).  Therefore, considering the teachings of Okada, Wang, Jiang and Misra, it one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more computer processors are configured to: select a seed image from the first image repository, the seed image having a machine vision recognition characteristic below a pre-defined difficulty threshold; select a corresponding image from the first image repository having the one or more inter-image visually ascertainable relationships with the seed image, the seed image and the corresponding image being utilized for the set of question images with the teachings of Okada, Wang and Jiang to increase the difficulty for a program to recognize and match the images and easier for a human to recognize and match the images so as to prevent a program for passing an authentication test.

Claim 4. Okada, Wang and Jiang disclose the system of claim 2, but Okada does not disclose the one or more computer processors are configured to: select a seed image from the second image repository, the seed image having a machine vision recognition characteristic below a pre-defined difficulty threshold and having the one or more intra-image visually ascertainable relationships; select the at least two question images having one or more inter-image visually ascertainable relationships based on the overlapping visually ascertainable relationship, as disclosed in the claims.  However, in the same field of invention, Misra discloses presenting images for identification wherein the images are subject to distortion where a distortion is applied such that a determination is made as to whether a computer user is a human being or not based on the computer users ability to properly identify the related images (P. 0022) wherein the identification is easy for a human user and difficult for programs to solve (P. 0023) wherein a match is to be made between an image and a distortion of the image (P. 0071, Fig. 12).  Therefore, considering the teachings of Okada, Wang, Jiang and Misra, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more computer processors are configured to: select a seed image from the second image repository, the seed image having a machine vision recognition characteristic below a pre-defined difficulty threshold and having the one or more intra-image visually ascertainable relationships; select the at least two question images having one or more inter-image visually ascertainable relationships based on the overlapping visually ascertainable relationship with the teachings of Okada, Wang and Jiang to increase the difficulty for a program to recognize and match the images and easier for a human to recognize and match the images so as to prevent a program for passing an authentication test.

Claim(s) 14 is/are directed to method (for computationally discriminating whether an agent is a human or an automated process) claim(s) similar to the system claim(s) of Claim(s) 3 and 4 and is/are rejected with the same rationale, that is, Claim 14 combines the limitations of Claim 3 and 4.

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2015/0143495 A1) in view of Wang (US 2016/0004856 A1) and Jiang et al. (US 2016/0275304 A1) and further in view of Thompson (US 2016/0328551 A1).

Claim 8. Okada, Wang and Jiang disclose the system of claim 1, but Okada does not disclose the one or more computer processors are configured to: select the overlapping visually ascertainable relationship based upon a geographic indication of where a user is residing, as disclosed in the claims.  However, in the same field of invention, Thompson discloses selecting a captcha based on a service policy (P. 0030) that includes a geographic location and specifying an image (P. 0031).  Therefore, considering the teachings of Okada, Wang, Jiang and Thompson, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more computer processors are configured to: select the overlapping visually ascertainable relationship based upon a geographic indication of where a user is residing with the teachings of Okada, Wang and Jiang to more accurately determine if a client device is operating under control of a human user by receiving a service request from the client device and utilizing a captcha that is selected based upon the client information and a client policy in response to the service request (Thompson: P. 0006).

Claim(s) 18 is/are directed to method (for computationally discriminating whether an agent is a human or an automated process) claim(s) similar to the system claim(s) of Claim(s) 8 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
[C]laims 1, 12 and 20 have been amended to clarify that at least two question images having one or more inter-image visually ascertainable relationships, and at least one question image having one or more intra-image visually ascertainable relationships between different objects within the at least one question image are question images from the set of question images, and that the different objects having the intra-image visually ascertainable relationships are located within a single question image.

The examiner has combined new prior art reference Wang with Okada for the amended limitations.  Wang discloses displaying a selected image pattern set, in the match object area MOA, the image pattern set comprising a first selected MOA image pattern and a second selected MOA image pattern.  A first target pattern is generated by selecting one of the first selected MOA image pattern and the second selected MOA image pattern as an as-selected pattern and using the as-selected pattern to be the first target pattern.  A verification procedure is finished when the server determines that the as-selected pattern in the match object area of the display screen is selected to conform to the first target pattern.  The first MOA image pattern comprises a trademark “OO restaurant” and the second MOA image pattern comprises “OO short ribs” which is related to the first MOA image pattern.  The “OO” trademark is the inter-image relationship.  Furthermore, the target pattern is selected from the first and second MOA image patterns and the user must select the correct MOA image pattern to match the target pattern so satisfy the verification condition.  While Wang generally discloses that the MOA patterns and the target pattern may be images and the MOA patterns and target pattern are disclosed to include inter-image and intra-image relationships, Wang does not explicitly disclose that the MOA patterns and the target patterns have inter-image and intra-image relationships.  This feature is disclosed in Okada as recited in the prior rejection.  Furthermore, Wang does a set of candidate answer images, the set of candidate answer images including at least an incorrect subset of images and a correct subset of images, the correct subset of images including at least one image portraying the overlapping visually ascertainable relationship.  Jiang has been combined with Okada for this feature in the prior rejection.

Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.
Throughout Applicant’s Arguments/Remarks, Applicant alleges that Okada does not disclose inter-image and intra-image relationships.  The examiner respectfully disagrees.  While the inter-image and intra-image relationships are not disclosed in the same implementation as the currently amended claims, Okada clearly discloses said relationships.  For example, the relationships between the images in Figure 8 of Okada can be considered inter-image relationships as, although they are independent images, taken together, they form a single identifiable and coherent image.  The bus and wheel images in Figure 9 can be considered to be intra-image relationships as each image is a subpart of the overall image of the bus.  When combined with Wang and Jiang, the MOA images would comprise images with intra-image and inter-image relationships in Okada, to be matched with the target image of Wang, while Jiang provides a plurality of target images including correct and incorrect subsets of target images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        6/9/2022
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177